 



Exhibit 10.2

CERTIFICATE OF AMENDMENT
OF
CERTIFICATE OF INCORPORATION
OF
JMAR TECHNOLOGIES, INC.

Adopted in accordance with the provisions of
Section 242 of the General Corporation Law
of the State of Delaware



--------------------------------------------------------------------------------

     The undersigned, Joseph G. Martinez , Senior Vice President and Secretary
of JMAR TECHNOLOGIES, INC., a corporation existing under the laws of the State
of Delaware (hereinafter referred to as the “Corporation”), does hereby certify
as follows:

     FIRST: That at a meeting of the Board of Directors of the Corporation
resolutions were duly adopted setting forth a proposed amendment of the
Certificate of Incorporation of the Corporation, declaring said amendment to be
advisable and directing that the amendment be considered at the next annual
meeting of the stockholders. The resolution setting forth the proposed amendment
is as follows:

“RESOLVED: That Article FOURTH of the Certificate of Incorporation is amended to
read in its entirety as follows:

‘The total number of shares of all classes of stock which the Corporation shall
have authority to issue is Eighty-Five Million (85,000,000) shares, of which
Eighty Million (80,000,000) shares shall be Common Stock, par value $0.01 per
share and Five Million (5,000,000) shares shall be Preferred Stock, par value
$0.01 per share, issuable in one or more series.’

     SECOND: That thereafter, pursuant to resolution of its Board of Directors,
the amendment was considered at the next annual meeting of the stockholders and
the necessary number of shares as required by statute were voted in favor of the
amendment.

     THIRD: That such amendment was duly adopted in accordance with the
provisions of Section 242 of the General Corporation Law of the State of
Delaware.

     IN WITNESS WHEREOF, the Corporation has caused this Certificate of
Amendment to its Certificate of Incorporation to be executed on its behalf by
its Senior Vice President and Secretary this 12th day of November, 2004.

     
 
  /s/ JOSEPH G. MARTINEZ

  Joseph G. Martinez, Senior Vice President & Secretary

